Citation Nr: 0604475	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military duty from May 1970 to 
February 1971; he was absent without leave (AWOL) from 
September 13, 1970 to January 11, 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

In September 2005, the appellant through his representative 
argued that the present matter for review is his claimed 
entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD.  The appellant argued in part that 
in its consideration of his claim, the RO improperly limited 
its scope of review to the question of whether the appellant 
had PTSD as a result of any incident of military service.  

The Board has carefully considered the appellant's 
contention, but finds that it is without merit as a matter of 
law.  The record indicates that the RO in San Juan, the 
Commonwealth of Puerto Rico had denied service connection for 
psychophysiologic reaction and anxiety neurosis in a rating 
decision issued in July 1971; the appellant failed to 
complete the procedural steps necessary for an appeal of that 
rating decision.  The July 1971 rating decision is, 
therefore, the last final decision on the merits of that 
claim, involving the diagnosis of a psychophysiologic 
reaction and anxiety neurosis.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  

The appellant was first diagnosed with PTSD as a result of a 
workplace incident in 1992 - approximately 21 years after the 
initial denial of service connection for a claimed anxiety 
reaction.  Thus, the issue of service connection for a 
psychiatric condition is separate from the issue of service 
connection for PTSD.  See Samuels v. West, 11 Vet. App. 433, 
436 (1998) citing Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) (Observing that "a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, can not be the same claim when it has not been 
previously considered.).    

If the appellant desires to seek review of the question of 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder that was initially 
denied in the July 1971 rating decision, he should file such 
a claim with the RO.

In July 2003, the appellant submitted a written request for a 
Board hearing at the RO; said hearing was scheduled for July 
28, 2004.  In June 2004, the appellant submitted written 
notice that he would not be able to attend the Travel Board 
hearing.  Because the appellant has not requested a 
rescheduling of the hearing, the request for a hearing is 
deemed withdrawn and the Board will continue with the appeal.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant has been diagnosed with PTSD.

2.  The appellant did not engage in combat with the enemy 
during his active military service.

3.  The competent medical evidence of record links the 
appellant's PTSD to a workplace incident in February 1992.

4.  The record does not contain competent medical evidence of 
a nexus between the appellant's post-service diagnosis of 
PTSD and any incident that occurred during his active 
service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in April 2001, prior to the 
June 2001 rating decision, in which he was informed of what 
the evidence had to show to establish entitlement, what 
evidence was needed, VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the May 
2003 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to service connection.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the required notice was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was offered the 
opportunity to appear at a hearing before the Board.  The 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the May 2003 SOC.  Available private treatment records were 
obtained and associated with the claims file.  In October 
2000, searches for VA treatment records resulted in written 
statements that no records for the appellant could be found 
at VA facilities in San Juan or at the National Archives and 
Records Administration (NARA).  Thereafter, VA obtained 
available VA medical records from VA facilities New York and 
Florida.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
In August 2004, the appellant was informed by an RO letter 
that he could submit more evidence to the Board; no evidence 
was thereafter submitted.  No evidence has been forthcoming.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorder.  However, as is 
discussed below, the competent medical evidence of record 
does not link the appellant's PTSD to any incident of 
military service, instead attributing it to an employment 
incident that occurred 20 years after service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  The appellant has not provided any such competent 
medical evidence, linking PTSD to military service, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorders are related to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    


In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

The appellant maintains that he currently suffers from PTSD 
that is related to his active service.  He has stated that he 
was terrified of being sent to Vietnam, that he saw a fellow 
soldier shoot himself in the foot to avoid going to Vietnam 
and that he was never the same after basic training.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b).  Service 
connection may be shown directly or, for certain "chronic 
diseases," such as a psychosis, presumed, if the disease 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required to 
establish that a disorder is chronic.  38 C.F.R. § 3.303.

Review of the appellant's service personnel records reveals 
that the appellant was discharged under honorable conditions 
due to unsuitability after serving just a few days more than 
five months on active duty.  Post-service there is no 
evidence of any diagnosis of, or treatment for, PTSD until 
February 1992.  

In February 1992, the appellant was assaulted at work and 
then sought psychiatric treatment.  A February 1992 private 
treatment report indicates that the appellant said that he 
had not had any need for psychiatric treatment during the 
previous twenty years.  He also said that he was attributing 
his overreaction to the on-the-job assault to the abuse that 
had occurred when he was a child.  A week later, the 
appellant reported constant recollections of the incident and 
that these rejuvenated prior memories of abuse as a child 
that were previously repressed.  The appellant did not 
mention any similar rejuvenation of memories of abuse or 
other incidents from his military service during either 
treatment session.  The clinical impression was PTSD, acute 
form.  

The evidence of record includes a May 1992 report from a 
psychiatrist at the Albany Medical College to the State 
Insurance Fund.  The examiner noted the February 1992 
incident at the appellant's job and concluded that the 
appellant had PTSD, that he was disabled by the condition and 
that the PTSD was "causally due to the incident of February 
1992."  
In December 1999, the appellant sought treatment at a VA 
facility.  It was noted that the appellant had been diagnosed 
with PTSD after being assaulted by a superior at work seven 
years previous.  The appellant focused on childhood trauma.  
He did not mention any traumatic incidents during his active 
military service.  The examiner rendered a diagnosis of 
dysthymia and PTSD, provisional.  The next month, the 
appellant declared that the 1992 assault brought on symptoms 
that were related to his basic training.  Testing conducted 
in January 2000 revealed that the appellant had had no combat 
exposure.  The appellant submitted his claim for service 
connection in May 2000; he stated that the question about 
what unit he was assigned to at the time of the stressful 
incident was not applicable.  The attached medical records 
mentioned the February 1992 incident.  The appellant 
subsequently received treatment for PTSD at a VA facility and 
PTSD was his diagnosis there in May 2001.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  





However, the occurrence of a stressor is an adjudicatory 
determination.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims by requiring that 
consideration be given to the reported participation in 
designated campaigns in the determination of whether the 
veteran engaged in combat with the enemy, in addition to an 
analysis of sworn testimony recalling combat events, the 
application of 38 U.S.C.A. § 1154(b) regarding the need for 
corroboration, and a discussion of the application of the-
benefit-of-the-doubt rule.  See Gaines, 11 Vet. App. at 358-
60.  

It is clear from the evidence of record that the appellant 
never served outside the United States, that he never served 
in combat, and that he only had five months of active 
service.  The first element of service connection for PTSD is 
medical evidence diagnosing the condition.  In this case, VA 
and non-VA psychiatric examinations and evaluations have 
resulted in a diagnosis of PTSD.  

The second element of service connection is credible 
supporting evidence that the claimed stressors occurred in 
service.  However, the appellant's PTSD has consistently been 
associated with the February 1992 workplace incident and, to 
a lessor extent, to childhood abuse.  In fact, the appellant 
was in receipt of Workers' Compensation benefits based on his 
PTSD disability from the February 1992 incident.





The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressors.  There is no competent 
medical opinion that links the appellant's PTSD to any 
incident of service.  Instead, there are competent medical 
opinions of record holding that the appellant's PTSD is 
causally related to his February 1992 workplace assault.

The Board has considered the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to experiences during his active service.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To 
the extent that his statements represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis of a psychiatric 
disorder, nor do they establish a nexus between an acquired 
psychiatric condition and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board concludes that the evidence presented for and 
against the claim for PTSD- whether on a direct basis or a 
presumptive basis- is not in approximate balance.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Because the preponderance of the evidence is against 
the claim for service connection for PTSD, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


